DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Remarks 

Receipt of Applicant’s Amendment file on 10/12/2020 is acknowledged. The amendment includes cancelation of claims 21 and 22 while claims 1, 3, 4, 6, 10, 12, 14-15 and 17 are amended.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot in view of the new ground(s) of rejection (See new references of Nguyen and Elisha).

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

	
Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Nguyen et al. (U.S. Pub. No. 2016/0253361 A1) in view of Elisha et al. (U.S. Pub. No. 2009/0150396 A1).
Regarding claim 1, Nguyen teaches a method comprising:
receiving, at a database server from a client computing device, a first query that targets a first database managed by the database server (paragraph [0024], line 4-6, the database engine 22 may receive from a client a request to add reference column to a table of a database schema 26). 
Nguyen does not explicitly disclose: after receiving the first query at the database server, determining, by a plugin registered with the database server, whether that the first query is a first type of query including Data Definition Language (DDL).
Elisha teaches: after receiving the first query at the database server, determining, by a plugin registered with the database server, whether that the first query is a first type of query including Data Definition Language (DDL)([0076], [0086], [0089], DB 206 communicates with a database 206 DB using network, DB206 includes an add-on DB module 208; a user enter DDL command using the DBMS client 202, DB Module 208 intercept commands sent from DBMS client; determining if it is a database schema change command, a set of rules is used in this analysis, each rules specifies a list of DDL keywords, a set of regular expression and string manipulation methods in order to differentiate the DDL commands from other commands; if it is a database schema change command, sending ‘register DDL’ command message to system server application, also see paragraph [0004]-[0005] about SQL [structured Query Language] in relational databases; noted, the command is interpreted as ‘first query’; the ‘add on’ DB module 208 is interpreted as ‘plug-in’ in light of the plug-in taught by Nguyen (paragraph [0017], [0024] as utilizing the plugins for communicating between the database engine and the external data sources; plugins may be software component to add functionality; the plugins may be configured to create a request or query to the external source according to configured parameters of the plugin)).
Motivation to do so would be to include after receiving the first query at the database server, determining, by a plugin registered with the database server, whether that the first query is a first type of query including Data Definition Language (DDL) to manage schema changes made by a user to an object in a database (Elisha, paragraph [0010]).
It would have been obvious to one of ordinary skill in art at the time of the invention was made to include after receiving the first query at the database server, determining, by a plugin registered with the database server, whether that the first query is a first type of query including Data Definition Language (DDL) into a database schema of Nguyen.
Nguyen as modified by Elisha further teach: 
which when executed by the database server, modifies a schema of the first database, and determining one or more details of one or more changes made to the schema of the first database when the first query is executed by the database server (Nguyen, paragraph [0017], [0024], [0025], [0028], the request may indicate that the column to be added is a reference column; if the request was to create a table including the reference column, the database engine may create a table at a schema definition, if the request was to add a reference to existing table of schema, then the schema may modified accordingly); 
in response to determining that the first query is the first type of query, the plugin causing a message to be sent to a process that is external to the database server and external to the client computing device, wherein the message includes one or more features of the first query (Nguyen, paragraph [0017], [0024], [0025], [0028], the plugins facilitate communication between the database engine and the various external data sources 16 and 20; plugins may be software component to add functionality; the plugins may be configured to create a request or query to the external source according to configured parameters of the plugin; the request may use ADD command or other suitable command of data definition language of the database engine; the request may indicate that the column to be added is a reference column; if the request was to create a table including the reference column, the database engine may create a table at a schema definition, if the request was to add a reference to existing table of schema, then the schema may modified accordingly; the request may indicate a type of data for the data to be included in the column; the database engine may contact the outside data source and inquire as to the type of data; the database engine contact the external data source 16, requesting data items identified by the data identifying parameters, noted, the plugins facilitate communication between the database engine and external data sources 16, 20 [external sources is external to the client and database engine], the request may indicate the type of data [interpreted as features of the first query] to be included in the added column, the database engine contact the external database [interpreted message based on the utilization of plugins to the external data source], for the data items identified by the data identifying parameters, and writing the data to the database, therefore, it teaches in response to determining that the first query is the first type of query, the plugin causing a message to be sent to a process that is external to the database server and external to the client computing device, wherein the message includes one or more features of the first query as claimed);
and executing, at the database server, the first query to modify the schema of the first database (Nguyen, Fig. 2, paragraph [0028], the database engine may modify the schema to include the reference column described by the request, if the request was to create a table including the reference column, the database engine may create a table at a schema definition, if the request was to add a reference to existing table of schema, then the schema may modified accordingly).
Regarding claim 2, Nguyen as modified by Elisha teach all claimed limitations as set forth in rejection of claim 1, further teach the first type of query is a Data Definition Language (DDL) query that targets a particular table in the first database (Nguyen, paragraph [0027], targeting table User in CREATE TABLE command); the particular table has a first structure prior to execution of the DDL query and a second structure after execution of the DDL query (Nguyen, [0024], [0025], [0028], the request may use ADD command or other suitable command of data definition language of the database engine; the request may indicate that the column to be added is a reference column; if the request was to create a table including the reference column, the database engine may create a table at a schema definition, if the request was to add a reference to existing table of schema, then the schema may modified accordingly; noted, the particular table has structure without the reference column before the execution of ADD and the included reference column after the modification of table structure, which interpreted as the particular table has a first structure prior to execution of the DDL query and a second structure after execution of the DDL query); the one or more features indicate information about the second structure of the particular table ([0024], [0025], [0028], the request may use ADD command or other suitable command of data definition language of the database engine; the request may indicate a type of data for the data to be included in the column).
Regarding claim 3, Nguyen as modified by Elisha teach all claimed limitations as set forth in rejection of claim 1, further teach wherein causing the message to be sent includes sending a message to cause an operation to be performed in a second database that is different than the first database (Nguyen, paragraph [0024], [0025], [0028], if the request was to create a table including the reference column, the database engine may create a table at a schema definition, if the request was to add a reference to existing table of schema, then the schema may modified accordingly; the request may indicate a type of data for the data to be included in the column; the database engine may contact the outside data source and inquire as to the type of data; the database engine contact the external data source 16, requesting data items identified by the data identifying parameters, the database engine contact the external database, for the data items identified by the data identifying parameters, and writing the data to the database; noted, the query operation of retrieving data to be included from external data source for populating the added column, which is interpreted as an operation to be performed in a second database that is different than the first database).
Regarding claim 4, Nguyen as modified by Elisha teach all claimed limitations as set forth in rejection of claim 1, further teach wherein: a particular feature of the one or more features identifies a particular table in the first database with a first schema; the first query, when executed by the database server, produces a second schema for the particular table in the first database; the second schema is different than the first schema (Nguyen, [0024], [0025], [0028], the request may use ADD command or other suitable command of data definition language of the database engine; the request may indicate that the column to be added is a reference column; if the request was to create a table including the reference column, the database engine may create a table at a schema definition, if the request was to add a reference to existing table of schema, then the schema may modified accordingly, noted, the ADD feature identifying the table that will add the reference column; when modifying the existing the schema by adding the reference column, which will produce a the table with newly added column [second schema] which is different than the existing schema [first schema]); the method further comprises: in response to causing the message to be sent, receiving, at the database server from the process that is external to the database server, a second query that causes the database server to store a record in a second table; wherein the record includes data that defines the second schema (Nguyen, paragraph [0024], [0025], [0028], if the request was to create a table including the reference column, the database engine may create a table at a schema definition, if the request was to add a reference to existing table of schema, then the schema may modified accordingly; the request may indicate a type of data for the data to be included in the column; the database engine may contact the outside data source and inquire as to the type of data; the database engine contact the external data source 16, requesting data items identified by the data identifying parameters, and writing the data to the database; noted, retrieving data from external sources that cause the database engine write in data base for populating the added column, which is read on in response to causing the message to be sent, receiving, at the database server from the process that is external to the database server, a second query that causes the database server to store a record in a second table; wherein the record includes data that defines the second schema as claimed).
Regarding claim 8, Nguyen as modified by Elisha teach all claimed limitations as set forth in rejection of claim 1, further teach wherein determining whether the first query is the first type of query comprises determining that the first query comprises one or more particular keywords (Nguyen, paragraph [0024], [0026], [0027], [0028], teaches the request may use ADD command or other suitable command of data definition language of the database engine; the request may indicate that the column to be added is a reference column; if the request was to create a table including the reference column, the database engine may create a table at a schema definition, if the request was to add a reference to existing table of schema, then the schema may modified accordingly, noted, the ADD and/or CREATE TABLE is interpreted as one or more particular keywords; while Elisha, [0076]-[0077], [0086], [0089], teaches DB Module 208 intercept commands sent from DBMS client; determining if it is a database schema change command, a set of rules is used in this analysis, each rules specifies a list of DDL keywords, a set of regular expression and string manipulation methods in order to differentiate the DDL commands from other commands; if it is a database schema change command, sending ‘register DDL’ command message to system server application, it teaches wherein determining whether the first query is the first type of query comprises determining that the first query comprises one or more particular keywords as claimed).
Regarding claim 9, Nguyen as modified by Elisha teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the database server and the process that is external to the database server are executed on different computers (Nguyen, [0028], the database engine may contact the outside data source and inquire as to the type of data; the database engine contact the external data source 16, requesting data items identified by the data identifying parameters, the database engine contact the external database, and writing the data to the database, noted, the process of external data source retrieving data from the request for data items from database engine, then database engine write the data to the database, which read on wherein the database server and the process that is external to the database server are executed on different computers as claimed).
Regarding claim 10, Nguyen as modified by Elisha teach all claimed limitations as set forth in rejection of claim 1, further teach: in response to determining that the first query is the first type of query, sending a notification to the client computing device identifying the first type of query and one or more actions available to the client computing device (Elisha, [0076]-[0077], [0086]-[0089], teaches DB Module 208 intercept commands sent from DBMS client; determining if it is a database schema change command, a set of rules is used in this analysis, each rules specifies a list of DDL keywords, a set of regular expression and string manipulation methods in order to differentiate the DDL commands from other commands; if it is a database schema change command, sending ‘register DDL’ command message to system server application, registering the corresponding data at the repository, a DDL registration acknowledgement is sent from the System Server module to the DB module 208 which forwards a status message to the DBMS client; a ‘view registered’ request is sent from the client module to the system server module, system server module queries the repository for corresponding user’s registered DDL commands, the user goes over the DDL commands, selects and marks the ones for commit operation , noted, as the status indicated command is registered as DDL; the status is interpreted as the notification identifying the command as DDL since it indicates that the command is registered as DDL command; the user goes over the registered DDL commands, selecting and mark for operation which read on as one or more actions available to the client computing device).
Regarding claim 11, Nguyen as modified by Elisha teach all claimed limitations as set forth in rejection of claim 10, further teach wherein the one or more actions are based on the first type of query (Nguyen, paragraph [0024], [0026], [0027], [0028], the request may use ADD command or other suitable command of data definition language of the database engine; the request may indicate that the column to be added is a reference column; if the request was to create a table including the reference column, the database engine may create a table at a schema definition, if the request was to add a reference to existing table of schema, then the schema may modified accordingly; the request may indicate a type of data for the data to be included in the column; the database engine may contact the outside data source and inquire as to the type of data; the database engine contact the external data source 16, requesting data items identified by the data identifying parameters, and writing the data to the database).
As per claims 12-15, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 1-4 respectively and are similarly rejected.
As per claims 19-20, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 8-9 respectively and are similarly rejected.
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Nguyen et al. (U.S. Pub. No. 2016/0253361 A1) in view of Elisha et al. (U.S. Pub. No. 2009/0150396 A1), further in view of Zhu et al. (U.S. Pub. No. 2012/0317076 A1).
Regarding claim 5, Nguyen as modified by Elisha teach all claimed limitations as set forth in rejection of claim 4, but does not explicitly disclose: in response to the second query, updating a transaction log with data from the record; based on the transaction log, generating a trail file; and using the trail file to duplicate at least a portion of the first database.
Zhu teaches in response to the second query, updating a transaction log with data from the record (pargraph [0021]-[0023], storing the record of the transactions that manipulate the tables; the primary database transaction log may be created and/or maintained by the primary database or replication agent; primary database transaction log may be a text log, a database table, etc., noted, as the primary database transaction log being maintained, which indicates the transaction of storing, retrieving, modifying and manipulating data are updating the maintained primary database transaction log as the transaction occurred, therefore, it teaches in response to the second query, updating a transaction log with data from the record as claimed); 
based on the transaction log, generating a trail file (Fig 2A, paragraph [0035]-[0036], log reader retrieves transaction from primary database transaction log 106 in primary database and generate a change data set, log reader passes the change data set to log transfer interface; log transfer interface receives the change data set from log reader, log transfer interface uses the log transfer language to encapsulate the change data set into an LTL message, once the LTL message is generated, log transfer interface sends LTL message to replication server 110); 
and using the trail file to duplicate at least a portion of the first database (paragraph [0025], replication server disseminates those transaction to replicate databases 112 or other replication server 110, when replication server 110 receives transactions from the replication agent 108 it delivers those transactions to replicate databases 112).
It would have been obvious to one of ordinary skill in art at the time of the invention was made to include in response to the second query, updating a transaction log with data from the record; based on the transaction log, generating a trail file; and using the trail file to duplicate at least a portion of the first database into incorporating external data into a database schema of Nguyen.
Motivation to do so would be to include in response to the second query, updating a transaction log with data from the record; based on the transaction log, generating a trail file; and using the trail file to duplicate at least a portion of the first database for configuring a replication agent to manage replication of certain set of DDL commands on a table that is marked for replication in primary database (Zhu, paragraph [0030], line 2-4).
As per claim 16, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 5 and is similarly rejected.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Nguyen et al. (U.S. Pub. No. 2016/0253361 A1) in view of Elisha et al. (U.S. Pub. No. 2009/0150396 A1), further in view of Ahmed et al. (U.S. Pub. No. 2007/0198484 A1).
Regarding claim 6, Nguyen as modified by Elisha teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose generating a new query based on the one or more features; and sending the new query to the database server, wherein the new query includes information that is based on the one or more features.
Ahmed teaches generating a new query based on the one or more features; and sending the new query to the database server, wherein the new query includes information that is based on the one or more features  (Fig. 3, paragraph [0077]-[0079], [0093][0094], the application receives the end user query and converts the end user query into application query that conform to the query language via application specific query rewriting modules, the application query may include one or more new operators, the application then sends the application query to the search engine to be compiled, in the case where the application query sent to the search engine includes a new operator, the code that encapsulate logic of the new operator, from the plug-in, is used to compile the query to produce the executable code with the new operator, during the execution of the compiled query, an initial set of documents from a database is selected and a set of features are calculated; the operator allwords{} request features of the type docStream, which causes the unit operator (<>) to be invoked).
It would have been obvious to one of ordinary skill in art at the time of the invention was made to include generating a new query based on the one or more features; and sending the new query to the database server, wherein the new query includes information that is based on the one or more features into a database schema of Nguyen.
Motivation to do so would be to include generating a new query based on the one or more features; and sending the new query to the database server, wherein the new query includes information that is based on the one or more features to address issue with parties that use the compiler are severely limited with respect to extending the source language supported by the compiler (Ahmed, paragraph [0004], line 12-14).
As per claim 17, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 6 and is similarly rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEN HOANG/Examiner, Art Unit 2168        

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168